Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                CASE NO:

 LEROY LYNCH,

        Plaintiff,

        v.

 NATIONWIDE HAUL TRUCK &
 TRAILER REPAIR, LLC,
 a Florida limited liability company,

        Defendant.
                                          /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, LEROY LYNCH (“Plaintiff” or “Mr. Lynch”), pursuant to 29 U.S.C. § 216(b),

 Article X, Section 24 of the Florida Constitution, and Fla. Stat. § 448.110 (“FMWA), files the

 following Complaint for Damages and Demand for Jury Trial against Defendant, NATIONWIDE

 HAUL TRUCK & TRAILER REPAIR, LLC (“Defendant” or “Nationwide”), and alleges as

 follows:

                                              INTRODUCTION

    1. Defendant unlawfully deprived Plaintiff of minimum wage compensation during the course

        of his employment. This action arises under the Fair Labor Standards Act (“FLSA”), the

        Florida Constitution and the Florida Minimum Wage Act (“FMWA”) to recover all

        minimum wages that Defendant refused to pay Plaintiff during his employment.

                                                PARTIES

    2. During all times material hereto, Plaintiff was a resident of Florida, over the age of 18

        years, and otherwise sui juris.
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 2 of 7




   3. During all times material hereto, Defendant, Nationwide, was a Florida limited liability

      company located and transacting business within Pompano Beach, Florida, within the

      jurisdiction of this Honorable Court.

   4. Defendant, Nationwide is headquartered and operates its principal location at 2221

      Northwest 22nd Street, Pompano Beach, FL 33069.

   5. Defendant, Nationwide, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

   6. All acts and/or omissions giving rise to this dispute took place within Broward County,

      Florida, which falls within the jurisdiction of this Honorable Court.

   7. Defendant, Nationwide, is headquartered and regularly transacts business in Broward

      County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

      pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

   8. This Honorable Court has supplemental jurisdiction over Plaintiff’s state law claims

      pursuant to 28 U.S.C. § 1367.

   9. Venue is also proper within the Southern District of Florida Pursuant to 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1391(b).

   10. Plaintiff fulfilled and satisfied all conditions precedent to filing this lawsuit under the

      FMWA and the Florida Constitution.

                                      FLSA COVERAGE

   11. Defendant, Nationwide, is an employer covered under the FLSA and the FMWA through

      enterprise coverage, as Nationwide was engaged in interstate commerce during all

      pertinent times in which Plaintiff was employed. More specifically, Nationwide was

      engaged in interstate commerce by virtue of the fact that its business activities involved




                                                2
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 3 of 7




      those to which the FLSA applies. Defendant, Nationwide’s business and Plaintiff’s work

      for Nationwide affected interstate commerce because the materials and goods that Plaintiff

      used on a constant and/or continuous basis moved though interstate commerce prior to

      Plaintiff’s use of the same.

   12. During his employment with Defendant, Nationwide, Plaintiff handled and worked with

      various goods and/or materials that have moved through interstate commerce, including,

      but not limited to the following: oil, brake pads, belts, hoses, batteries, tires, jack, jack

      stands, fuses, wrenches, clamps, screwdrivers, hammers, pliers, wire cutters, gloves,

      lubricants, electrical tape, dollies, chisels, hacksaw, safety glasses, hearing protection, tape

      measure, paint, funnels, and other vehicle repair related items.

   13. Defendant, Nationwide, regularly employed two (2) or more employees for the relevant

      time period, who handled the same or similar goods as those goods and materials handled

      by Plaintiff, or used the instrumentalities of interstates commerce, this making Defendant,

      Nationwide’s business an enterprise covered by the FLSA.

   14. Defendant, Nationwide, grossed or did business in excess of $500,000.00 per year in the

      years 2017, 2018, 2019, and 2020.

                          PLAINTIFF’S WORK FOR DEFENDANT

   15. Defendant is a truck and trailer repair company which provides its service throughout the

      state of Florida.

   16. Plaintiff worked for Defendant from October 8, 2018 until about March 20, 2020.

   17. Plaintiff’s regular hourly rate when he started working for Defendant was $28.00 per hour.

   18. During the two (2) years preceding the filing of this Complaint, the Defendant employed

      the Plaintiff as a non-exempt hourly employee.




                                                 3
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 4 of 7




    19. Defendant refused to pay Plaintiff for the hours he worked during Plaintiffs last two (2)

       weeks of employment, ending on or around March 20, 2020.

    20. Defendant’s actions were intentional and/or willful and Plaintiff is therefore entitled to an

       additional amount of liquidated damages.

        COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

    21. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 20 as though set forth fully

       herein.

    22. Plaintiff worked for at least eighty (80) hours for Defendant during his last pay period.

    23. Defendant failed to compensate Plaintiff at the applicable federal minimum wage for the

       work he performed during his last two (2) weeks of employment, ending on or around

       March 20, 2020.

    24. Defendant’s failure to pay Plaintiff the federal minimum wages violates the FLSA.

    25. Defendant willfully and intentionally refused to pay Plaintiff his minimum wages as

       required by the FLSA, as Defendant knew or should have known of the minimum wage

       requirements of the FLSA and refused to comply with those requirements.

    26. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

    27. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated (or double) damages.

    28. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, LEROY LYNCH, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendant, NATIONWIDE HAUL TRUCK &




                                                  4
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 5 of 7




 TRAILER REPAIR, LLC, and award Plaintiff: (a) unliquidated minimum wages; (b) liquidated

 damages; (c) reasonable attorney’s fees and costs; and any and all such further relief as may be

 deemed just and reasonable under the circumstances.

   COUNT II – VIOLATION OF FLA. STAT. § 448.110 AND ARTICLE X, SECTION 24
   OF THE FLORIDA CONSTIUTION – FLORIDA MINIMUM WAGE VIOLATIONS

    29. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 20 as though set forth fully

        herein.

    30. Plaintiff worked for at least eighty (80) hours for Defendant during his last pay period.

    31. Defendant failed to compensate Plaintiff for the aforementioned two (2) weeks of work

        performed.

    32. As a result of Defendant’s failure to pay Plaintiff’s wages, violations of the Florida

        Minimum Wage Act (“FMWA”) and Article X, Section 24 of the Florida Constitution have

        occurred in each of the two (2) workweeks.

    33. Plaintiff is not exempt from the minimum wage requirements under Fla. Stat. § 448.110

        and Article X, Section 24 of the Florida Constitution.

    34. In 2020, the minimum wage in the State of Florida was $8.56 per hour.

    35. Defendant willfully and intentionally refused to pay Plaintiff’s wages as required by the

        FMWA, as Defendant knew or should have known of the minimum wage requirements of

        the FMWA and refused to comply with those requirements.

    36. Defendant recklessly failed to investigate whether Defendant’s timekeeping and payroll

        practices were in accordance with the FMWA during the relevant time period.

    37. Defendant’s willful or intentional violations of Florida wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.




                                                  5
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 6 of 7




    38. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel to validate his rights and is therefore entitled to recover reasonable attorney’s fees

        and costs.

        WHEREFORE, Plaintiff, LEROY LYNCH, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendant, NATIONWIDE HAUL TRUCK &

 TRAILER REPAIR, LLC, and award Plaintiff: (a) unliquidated damages; (b) liquidated damages;

 (c) reasonable attorney’s fees and costs; and any and all such further relief as may be deemed just

 and reasonable under the circumstances.

                                 DEMAND FOR JURY TRIAL

    Plaintiff, LEROY LYNCH, requests and demands a trial by jury on all appropriate claims.

        Dated this 13th day of January 2021.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff, Leroy Lynch

                                                       By: /s/ Jordan Richards, Esquire
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       JAKE BLUMSTEIN, ESQUIRE
                                                       Florida Bar No. 1017746
                                                       Jordan@jordanrichardspllc.com
                                                       Melissa@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was served by CM/ECF on all parties

 listed below on January 13, 2021.




                                                  6
Case 0:21-cv-60073-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 7 of 7




                                          By: /s/ Jordan Richards, Esquire
                                          JORDAN RICHARDS, ESQUIRE
                                          Florida Bar No. 108372

                               SERVICE LIST:




                                      7
